DRAUGHN, Justice,
dissenting.
I respectfully dissent and would sustain appellant’s second point of error concerning the issue of allowing the jurors to propound questions to the trial witnesses. I find that the trial judge abused his discretion in allowing the jurors to question the witnesses. I find no basis in the rules or statutory law that permits such questioning. While I respect the safeguards that the trial court imposed on the questions by the jurors, I believe that such a significant change should be made only by a specific statute or rule change. Without such authority, juror questioning should be allowed only if both parties agree to it.
I agree with the dissents by Justice Ellis in two prior cases decided by another panel of this court involving this same issue before the same trial judge. Allen v. State, 807 S.W.2d 639, 642 (Tex.App.—Houston [14th Dist.] 1991, pet. granted 1991); Buchanan v. State, 807 S.W.2d 644, 647 (Tex. App.—Houston [14th Dist.] 1991, pet. granted 1991). The thrust of those dissents is that to allow such questioning by the jurors interjects them as potential advocates in the adversarial system of trial by jury. I would add that it also places the judge in the position of determining which, of the twelve potential advocates’ questions will be allowed.
Because no authority exists to allow such questioning and because the appellant specifically objected to the questioning, I dissent, and would reverse and remand.